—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated September 14, 1999, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
A common carrier owes a duty to an exiting passenger to stop at a place where the passenger may safely disembark and leave the area (see, Miller v Fernan, 73 NY2d 844; Jenkins v New York City Tr. Auth., 262 AD2d 455; Kelleher v F.M.E. Auto Leasing Corp., 192 AD2d 581). There is an issue of fact as to whether the appellant breached this duty. Therefore, summary judgment was properly denied. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.